



Exhibit 10.01


Notice of Grant of             
Performance Restricted Stock
Units and Agreement


Marvell Technology Group LTD
ID: 77-0481679
Canon’s Court, 22 Victoria Street
P O Box HM 1179
Hamilton HM EX, Bermuda


NAME                                                        Award
Number:    NUMBER
ADDRESS                            Plan:             1995
CITY STATE ZIP                         ID:            NUMBER




Effective April 15, 2019, you have been granted a Performance-based Restricted
Stock Unit (RSU) award for the number of shares set forth on Exhibit A, subject
to the performance metrics set forth on Exhibit B.


This Notice of Grant is subject to all of the terms and conditions set forth
herein, as well as the Stock Unit Agreement, the Appendix (which includes the
special provisions for your country of residence if any), and the Amended and
Restated 1995 Stock Option Plan (the “Plan”), all of which are incorporated
herein by reference. This Notice of Grant, the Stock Unit Agreement, the
Appendix and the Plan are referred to herein as the “Grant Documents.”
Capitalized terms used in this Notice of Grant but not defined shall have the
same meaning as provided in the Plan.


By signing this document, you hereby acknowledge receipt of a copy of the Grant
Documents, and agree that:


(a) these Performance-based RSUs are granted under and governed by the terms and
conditions of the Grant Documents;


(b) you have carefully read, fully understand and agree to all of the terms and
conditions described in the Grant Documents;


(c) you understand and agree that the Grant Documents constitute the entire
understanding between you and the Company regarding this Performance-based RSU,
and that any prior agreements, commitments or negotiations concerning this grant
are replaced and superseded; and


(d) you have been given an opportunity to consult legal counsel with respect to
all matters relating to this Performance-based RSU prior to signing this Notice
of Grant and that you have either consulted such counsel or voluntarily declined
to consult such counsel.


The Stock Unit Agreement, the Appendix and the Plan are available on the
Company’s website at
https://intranet/stockselfservice or by request from the Company’s Stock
Administration Department. You hereby agree that these documents are deemed to
be delivered to you.


____________________________________________________________________________________




_____________________________________        _____________________________________
Mitchell Gaynor                                             Date
EVP, Chief Administration and Legal Officer
Marvell Technology Group Ltd.






--------------------------------------------------------------------------------







_____________________________________        _____________________________________
NAME                                                     Date












--------------------------------------------------------------------------------






Exhibit A


Grant Number:
NUMBER


Grant Date:
April 15, 2019


Grant Date Fair Market Value per Share:
$FMV


Grant Price:


$0.00


Number of Shares at Target (payable at 100%):
NUMBER


Vesting Schedule:
See Exhibit B


Performance Metrics:
See Exhibit B













































    

--------------------------------------------------------------------------------







Exhibit B


VESTING SCHEDULE FOR VALUE CREATION AWARDS


Subject to any acceleration provisions contained in the Plan or set forth below,
the RSUs will vest only if certain performance-based goals are achieved (as
described below) and certain service-based requirements (as described below) are
met. Participant will not vest in the RSUs unless he or she remains in
Continuous Service (as defined in the Plan) through the applicable vesting date
(subject to termination and Change in Control provisions set forth below).
Performance Period. 4-year period commencing as of the Grant Date.
Performance-Based Vesting Component. The RSUs will become eligible to vest (if
at all) during the Performance Period based on Performance Achievement (as set
forth below). Any RSUs that become eligible to vest after Performance
Achievement are referred to herein as “Eligible RSUs.”
Price Target: The Price Target shall be a stock price of $40 per share. The
Price Target (e.g., $40 per share) shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14 of the Plan.
Performance Achievement: Performance Achievement shall occur once the average
closing trading price for the Company’s common stock equals or exceeds the Price
Target for 100 calendar days.


All determinations regarding the occurrence of Performance Achievement shall be
made by the Executive Compensation Committee of the Board (“ECC”) in its sole
discretion and all such determinations shall be final and binding on all
parties. Any RSUs that will become Eligible RSUs pursuant to the terms and
conditions set forth herein will be deemed Eligible RSUs as of the date of
occurrence of Performance Achievement (e.g., the last day of the 100 calendar
day period referenced above) (the “Performance Achievement Date”); provided that
the ECC has then certified in writing as to the occurrence of Performance
Achievement within 60 calendar days after the Performance Achievement Date.


Performance Achievement must occur prior to the end of the Performance Period or
the RSUs shall be forfeited.
Service-Based Vesting Component. Once the Eligible RSUs have been determined
pursuant to the performance-based vesting component described above, subject to
any acceleration provisions contained below, the Eligible RSUs will vest in
accordance with the following schedule:


100% of Eligible RSUs vest on the 1-year anniversary of the Performance
Achievement Date (the “Vesting Date”), subject to Participant maintaining
Continuous Service through such date.
Termination of Continuous Service Prior to a Change in Control. Notwithstanding
the terms of the Plan or Section 5 of the Stock Unit Agreement, the following
provisions apply with respect to termination of Continuous Service prior to a
Change in Control (as the term Change in Control is defined in the Company’s
Change in Control and Severance Plan (the “CIC Plan”)).
If (x) Performance Achievement has not occurred, (y) Participant’s Continuous
Service is terminated by the Company other than for Cause (as defined in the CIC
Plan), death or Disability (as defined in the CIC Plan) and (z) termination of
Continuous Service occurs on a date when the closing stock price has exceeded
the Price Target at any time prior to the termination of employment (the
“Termination Date”), then the RSUs will remain outstanding and shall vest (but
not be settled) if Performance Achievement occurs on or prior to the date 100
calendar days following the Termination Date. Any RSUs that vest under this
paragraph shall be paid and settled




--------------------------------------------------------------------------------





on the earlier of: (x) March 15th of the year following the year that
Performance Achievement occurs; or (y) the one-year anniversary of the
Performance Achievement Date.
If (x) Performance Achievement has occurred, and (y) prior to the Vesting Date,
Participant’s Continuous Service is terminated by the Company other than for
Cause, death or Disability, then 100% of the Eligible RSUs shall vest (but not
be settled) on the Termination Date. Any Eligible RSUs that vest under this
paragraph shall be paid and settled on the earlier of: (x) March 15th of the
year following the year of the Termination Date; or (y) the one-year anniversary
of the Performance Achievement Date.
Change in Control. Notwithstanding the terms of the Plan, Section 5 of the Stock
Unit Agreement, or the CIC Plan, the following provisions apply with respect to
Change in Control.
If (x) Performance Achievement has not occurred on or prior to the Change in
Control, and (y) the price per share payable to Company shareholders (in cash,
stock or combination thereof) in the Change in Control (the “Per Share Amount”)
equals or exceeds the Price Target, then Performance Achievement shall be deemed
to occur on the Change in Control and 100% of RSUs shall vest upon the Change in
Control.
If (x) Performance Achievement has not occurred on or prior to the Change in
Control, and (y) the Per Share Amount equals or exceeds $32.50 (as adjusted
under Section 14 of the Plan) but is less than the Price Target, then the
following percentage of RSUs shall become Eligible RSUs and vest as of the
Change in Control: (i) 30% plus the product of (a) 70% multiplied by (b) the
difference of the Per Share Amount less $32.50 divided by $7.50.
If Performance Achievement has occurred on or prior to the Change in Control
then 100% of Eligible RSUs shall vest upon the Change in Control.
Death / Disability. Notwithstanding the terms of the Plan, Section 5 of the
Stock Unit Agreement, or the Company’s Equity Award Death and Disability
Acceleration Policy, the following provisions apply with respect to death or
Disability.
If (x) Performance Achievement has occurred, and (y) prior to the Vesting Date,
Participant terminates Continuous Service on account of death or Disability,
then 100% of Eligible RSUs shall vest on the Termination Date.
If (x) Performance Achievement has not occurred, (y) Participant’s Continuous
Service is terminated on account of death or Disability and (z) termination of
Continuous Service occurs on a date when the closing stock price has exceeded
the Price Target at any time prior thereto, then the RSUs will remain
outstanding and shall vest if Performance Achievement occurs on or prior to the
date that is 100 calendar days following the Termination Date.
If (x) Performance Achievement has not occurred on or prior to death, Disability
or a Change in Control, (y) Participant’s Continuous Service is terminated on
account of death or Disability and a Change in Control occurs on or prior to the
date that is 100 calendar days following the Termination Date and (z) the Per
Share Amount equals or exceeds $32.50 (as adjusted under Section 14 of the
Plan), then the following percentage of RSUs shall become Eligible RSUs and vest
as of the Change in Control: (i) 30% plus the product of (a) 70% multiplied by
(b) the difference of the Per Share Amount less $32.50 divided by $7.50;
provided, however, the percentage of RSUs vesting shall in no event exceed 100%
(e.g., if the Per Share Amount equals or exceeds $40, then the vesting
percentage shall be 100%).
Any accelerated vesting under this Exhibit B (other than acceleration on account
of death or Disability) will be subject to Participant’s execution of a
customary release within 60 days following the Termination Date.


